This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SUSANNA MARIE SOLLIEN,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 34,531

 5 JESSE ROBERT SOLLIEN,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Debra Ramirez, District Judge

 9 Susanna Marie Sollien
10 Albuquerque, NM

11 Pro Se Appellee

12 Trujillo Dodd, Torres, O’Brien & Sanchez, LLC.
13 Matthew Legan Sanchez
14 Albuquerque, NM

15 For Appellant


16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                        _________________________________
7                                        MICHAEL E. VIGIL, Chief Judge


8 WE CONCUR:



 9 ____________________________
10 JONATHAN B. SUTIN, Judge



11 ____________________________
12 CYNTHIA A. FRY, Judge




                                           2